                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

JOSE TORRES,                          :

           Plaintiff                  :
                                          CIVIL ACTION NO. 3:17-1170
                                      :
           v
                                      :       (JUDGE MANNION)
C.J. MCKOONZ, et al.,
                                      :
           Defendants



                             MEMORANDUM

I. Background

     On July 5, 2017, Plaintiff, Jose Torres, an inmate confined in the

Mahanoy State Correctional Institution, Frackville, Pennsylvania, (“SCI-

Mahanoy”) filed the above captioned civil rights action pursuant to 42 U.S.C.

§1983. (Doc. 1, complaint). The named Defendants are the following

employees at Plaintiff’s former place of confinement SCI-Dallas: C.J.

McKeown1, Hearing Examiner; Paul Tereska, LPN; N. Palmigiano, Physician

Assistant; L. DeBoer, Nurse Practitioner; and John Doe, Psychiatrist.

     On August 2, 2018, Defendants McKeown and Tereska filed a motion


     1
       Plaintiff improperly identifies the Hearing Examiner as McKoonz, when
his last name is McKeown.
for summary judgment, pursuant to Federal Rule Civil Procedure 56, arguing

that Plaintiff’s action should be dismissed for Plaintiff’s failure to properly

exhaust his administrative remedies in accordance with the Prison Litigation

Reform Act (“PLRA”), 42 U.S.C. §1997e(a). (Doc. 11). No brief in opposition

was filed.

      On February 13, 2019, in accordance with Paladino v. Newsome, 885

F.3d 203 (3d Cir. 2018), (holding that the District Court shall provide the

parties notice that it will consider exhaustion in its role as fact finder under

Small v. Camden Cty., 728 F.3d 265 (3d Cir. 2013), this Court issued an

Order, allowing the parties an opportunity to supplement the record with

supporting evidence relevant to the exhaustion of administrative remedies.

(Doc. 20). The time for filing supplemental briefing has passed, neither party

has filed any supplemental materials pertinent to the issue of exhaustion, and

the motion is now ripe for disposition. For the reasons set forth below, the

Court will grant Defendants’ motion for summary judgment as unopposed.



II. Standard of Review

      Pursuant to Federal Rule of Civil Procedure 56(a) “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as


                                       2
to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). “[T]his standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986).

      A disputed fact is “material” if proof of its existence or nonexistence

would affect the outcome of the case under applicable substantive law.

Anderson, 477 U.S. at 248; Gray v. York Newspapers, Inc., 957 F.2d 1070,

1078 (3d Cir. 1992). An issue of material fact is “genuine” if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.

Anderson, 477 U.S. at 257; Brenner v. Local 514, United Brotherhood of

Carpenters and Joiners of America, 927 F.2d 1283, 1287-88 (3d Cir. 1991).

      When determining whether there is a genuine issue of material fact, the

court must view the facts and all reasonable inferences in favor of the

nonmoving party. Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v.

Consolidated Rail Corporation, 963 F.2d 599, 600 (3d Cir. 1992); White v.

Westinghouse Electric Company, 862 F.2d 56, 59 (3d Cir. 1988). In order to


                                       3
avoid summary judgment, however, parties may not rely on unsubstantiated

allegations. Parties seeking to establish that a fact is or is not genuinely

disputed must support such an assertion by “citing to particular parts of

materials in the record,” by showing that an adverse party’s factual assertion

lacks support from cited materials, or demonstrating that a factual assertion

is unsupportable by admissible evidence. Fed.R.Civ.P. 56(c)(1); see Celotex,

477 U.S. at 324 (requiring evidentiary support for factual assertions made in

response to summary judgment). The party opposing the motion “must do

more than simply show that there is some metaphysical doubt as to the

material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574,

586 (1986). Parties must produce evidence to show the existence of every

element essential to its case that they bear the burden of proving at trial, for

“a complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Celotex, 477 U .S.

at 323; see Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992). Failure

to properly support or contest an assertion of fact may result in the fact being

considered undisputed for the purpose of the motion, although a court may

also give parties an opportunity to properly provide support or opposition.

Fed.R.Civ.P. 56(e).


                                       4
III. Statement of Facts

      Plaintiff states that he is a diabetic, who also “suffers from several

mental health disorders, bipolar, schizophrenia, ADHD and OCD.” (Doc. 4).

He claims that “there has been times that the Defendants P. Tereska, N.

Palmigiano and L. DeBoer failed or refused to make sure that the Plaintiff

received his insulin” and “as a result of being denied or not provided insulin,

the Plaintiff suffered physical and mental harm.” Id. He alleges that

Defendants “did not take the Plaintiff’s diabetic treatment seriously and

discriminated against him by not providing insulin sometimes.” Id.

      Additionally, Plaintiff states that “John Doe, psychiatrist, prescribed the

Plaintiff Depakote and other psychiatric medications” and “these meds caused

the Plaintiff allergic reactions with the insulin” in which “Plaintiff had blackouts,

dizziness, blurred vision and nausea.” Id. Plaintiff informed all Defendants,

“but they would not do anything to help the Plaintiff” and “instead, they

continued to provide the Plaintiff the psy meds and insulin to further injure the

Plaintiff.” Id. The allergic reaction Plaintiff suffered “affected the Plaintiff’s

cognitive functions adversely to the point that he did not know or understand

what he be doing at times.” Id. He claims that “as a result, the Plaintiff

received a misconduct report for bad behavior.” Id. Plaintiff states that “at the


                                         5
time of receiving the misconduct report, the Plaintiff was suffering from an

allergic reaction from the psy meds and the insulin.” Id.

      On March 20, 2017, Plaintiff appeared before Hearing Examiner C.J.

McKeon, who Plaintiff claims “violated the Plaintiff’s rights to due process”

when he refused or failed to call Plaintiff’s witnesses, have video tape

surveillance evidence produced and “treated the Plaintiff unfairly at the

hearing due to the Plaintiff’s mental health disabilities.” Id.

      Plaintiff filed the instant action on July 5, 2017, in which he requests

“that the guilty findings be reversed and he be provided compensatory and

punitive damages.” Id.

      A July 26, 2018 review of Plaintiff’s administrative remedy history in the

Prison’s database, revealed that Plaintiff has filed four grievances throughout

his incarceration within the Department of Corrections (“DOC”). (Doc. 12-1

at 6, Declaration of Michael Bell, Grievance Officer, Pennsylvania Department

of Corrections’ Secretary’s Office of Inmate Grievances and Appeals

(“SOIGA”)). None of the four grievances filed were ever appealed to final

review, nor did any of the four grievances relate to any allegations contained

in Plaintiff’s complaint. Id.




                                        6
IV. Discussion

      Section 1997e(a) of title 42 U.S.C. provides that “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” Under the Prison Litigation Reform Act (“PLRA”), exhaustion of

administrative remedies is required for all actions concerning prison

conditions brought under federal law. See 42 U.S.C. §1983; Woodford v.

Ngo, 548 U.S. 81,92 (2006). The “exhaustion requirement applies to all

inmate suits about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). The PLRA “completely

precludes a futility exception to its mandatory exhaustion requirement.”

Nyhuis v. Reno, 204 F.3d 65, 71 (3d Cir. 2000). The PLRA also mandates

that inmates “properly” exhaust administrative remedies before filing suit in

federal court. Woodford, 548 U.S. at 93. “Proper exhaustion demands

compliance with an agency’s deadlines and other critical procedural rules

because no adjudicative system can function effectively without imposing

some orderly structure on the course of its proceedings.” Id. at 92. Failure to


                                      7
substantially comply with procedural requirements of the applicable prison's

grievance system will result in a procedural default of the claim. Spruill v.

Gillis, 372 F.3d 218, 227-32 (3d Cir. 2004).

      Defendants have properly raised the matter of exhaustion of

administrative remedies made available to inmates confined within the

Department of Corrections. The Pennsylvania Department of Corrections’

administrative remedies for inmate grievances are provided for in Department

of Corrections Administrative Directive 804. See www.cor.state.pa.us, DOC

Policies, DC-ADM 804, Inmate Grievance System Policy (“DC-ADM 804").

This policy establishes the Consolidated Inmate Grievance Review System,

through which inmates can seek to resolve issues relating to their

incarceration. Id. The first step in the inmate grievance process is initial

review. Id. Grievances must be submitted for initial review within 15 working

days after the event upon which the grievance is based. Id. After initial review,

the inmate may appeal to the superintendent of their institution. Id. Upon

completion of the initial review and the appeal from the initial review, an

inmate may seek final review with the Chief of the Secretary’s Office of Inmate

Grievances and Appeals (SOIGA). Id.

      Actual knowledge by the defendants of a plaintiff’s claim is irrelevant:


                                       8
a prisoner must exhaust administrative remedies by complying to the extent

feasible with the prison’s administrative regulations governing inmate

grievances. Substantial compliance with existing remedies is sufficient.

Nyhuis v. Reno, 204 F.3d 65, 77-78 (3d Cir. 2000). However, failure to employ

the system of administrative remedies, even if the administrative process

would be inadequate to grant full relief, procedurally defaults any federal

claim. See Spruill, 372 F.3d at 222-26.

      Since there is no dispute that a grievance system exists, Torres must

use it before filing suit. The Department of Corrections’ records reveal that no

grievance concerning the allegations contained in the instant complaint was

ever received from Plaintiff. Plaintiff does not refute this. Thus, all competent

evidence of record in this case demonstrates that Torres simply failed to

properly exhaust administrative remedies. The failure to pursue the

appropriate administrative process with respect to his claims precludes the

litigation of such claims.

      In Spruill, supra, our Court of Appeals held that congressional policy

objectives were best served by interpreting the statutory “exhaustion

requirement to include a procedural default component.” The court further

ruled that procedural default under §1997e(a) is governed by the applicable


                                       9
prison grievance system, provided that the “prison grievance system’s

procedural requirements [are] not imposed in a way that offends the Federal

Constitution or the federal policy embodied in §1997e(a).” Id. at 231, 232.

      In this case, the record clearly discloses that Torres failed to exhaust his

administrative remedies with respect to denial of medical treatment and

misconduct claims. The law is clear that Plaintiff was required to exhaust his

administrative remedies before he filed his instant action with respect to all of

his claims. Booth v. Churner, 532 U.S. 731, 739 (2001); Woodford v. Ngo,

548 U.S. 81,92 (2006) (mandating complete exhaustion of all administrative

remedies before filing suit); see also Rivera v. Pa. Dep’t of Corr., 388 Fed.

App’x 107, 108 (3d Cir. 2010) (“An inmate must exhaust his administrative

remedies prior to filing a civil action in federal court”). Thus, Torres has

sustained a procedural default with respect to the claims raised herein.

      Spruill cited with approval the Seventh Circuit decision in Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). Spruill, 372 F.3d at 231.

In Pozo, the Seventh Circuit ruled that “to exhaust remedies, a prisoner must

file complaints and appeals in the place, and at the time, the prison’s

administrative rules require.” Pozo, 286 F.3d at 1025 (emphasis added).

Torres offers no evidence to justify his failure to comply with DOC


                                       10
requirements. Consequently, he is now foreclosed from litigating his

remaining claims in this Court.

      In Spruill, the Third Circuit found that a procedural default component

to the exhaustion requirement served the following congressional objectives:

“(1) to return control of the inmate grievance process to prison administrators;

(2) to encourage development of an administrative record, and perhaps

settlements, within the inmate grievance process; and (3) to reduce the

burden on the federal courts by erecting barriers to frivolous prisoner

lawsuits.” 372 F.3d at 230. In Pusey v. Belanger, No. Civ. 02-351, 2004 WL

2075472 at *2-3 (D. Del. Sept. 14, 2004), the court applied Spruill to dismiss

an inmate’s action for failure to timely pursue an administrative remedy over

the inmate’s objection that he did not believe the administrative remedy

program operating in Delaware covered his grievance. In Berry v. Kerik, 366

F.3d 85, 86-88 (2d Cir. 2004), the court affirmed the dismissal of an inmate’s

action with prejudice where the inmate had failed to offer appropriate

justification for the failure to timely pursue administrative grievances. In Ross

v. County of Bernalillo, 365 F.3d 1181, 1186 (10th Cir. 2004), the court

embraced the holding in Pozo, stating that “[a] prison procedure that is

procedurally barred and thus is unavailable to a prisoner is not thereby


                                       11
considered exhausted.” These precedents support this Court’s decision to

enter judgment in favor of Defendants.



V. Conclusion

           Based upon the undisputed facts of record, Defendants are entitled to

summary judgment for Plaintiff’s failure to adequately exhaust administrative

remedies with respect to the claims raised in the instant action. Although not

moving Defendants, the Court finds that based upon the foregoing,

Defendants, Palmigiano, DeBoer and John Doe2, are also entitled to dismissal

pursuant to of 28 U.S.C. §1915(e)(2)(B)(ii), for failure to state a claim upon

which relief may be granted. An appropriate order shall issue.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

Dated:           March 28, 2019
17-1170-01.wpd




           2
       Additionally, Defendant, is entitled to dismissal pursuant to Rule 4(m)
for Plaintiff’s failure to properly identify this Defendants and effectuate service
within 120 days of the filing of the complaint. See FED.R.CIV.P. 4(m).

                                         12
